DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not pressure reducing element” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, the corresponding structure described in the specification is an intercooler or merging part, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH04371759 to Amo in view of JP2008261227 to Masuda (both attached herein with machine translations), as evidenced by “Suction Line Accumulators” to Emerson (attached herein).

    PNG
    media_image1.png
    928
    712
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Amo discloses:

(1)	A multistage compression system (Fig. 1; “two-stage compression”; para. 1) using refrigerant and oil (para. 1; “refrigeration cycle and a lubricating oil recovery”), the multistage compression system comprising: a low-stage compressor (5) configured to compress the refrigerant; a high-stage compressor (1) configured to further compress the refrigerant compressed by the low-stage compressor (Fig. 1); refrigerant pipes (labeled by the Examiner in Fig. 1 above) configured to introduce the refrigerant compressed and discharged by the low-stage compressor into a suction part of the high-stage compressor (apparent in Fig. 1); a pressure reducing element (4) disposed between the refrigerant pipes; and an oil discharge pipe 

Although Amos discloses much of Applicant’s recited invention, he does not further disclose an accumulator disposed between the refrigerant pipes at a downstream side of the pressure reducing element and at an upstream side of the high-stage compressor, as claimed (Amos does not appear to disclose a suction accumulator for the high pressure compressor 1).
However, providing a suction line accumulator upstream of a refrigerant compressor is well known in the art, as shown by Masuda.  Masuda discloses another two-stage refrigerant compressor circuit (Fig. 1) in which a low pressure compressor (2) supplies compressed refrigerant to a high pressure compressor (3) via refrigerant pipes (8, 19b), and goes on to specifically disclose the use of a suction accumulator (90b) disposed between the refrigerant pipes at an upstream side of the high-stage compressor (i.e. directly upstream of the compressor, as shown in Fig. 1).  Masuda likewise provides a similar suction accumulator (90a) upstream of the low pressure compressor 2 in the same manner.  “Suction Line Accumulators” to Emerson (attached herein) provides clear evidence that suction line accumulators are well known for providing compressor protection by preventing compressor failure due to liquid slugging, assuring that refrigerant vapor only is returned to the compressor, and providing a minimum system pressure drop while maintaining the maximum refrigerant flow required.  Therefore, to one of ordinary skill desiring a more reliable compressor circuit with improved protection from damage, it would have been obvious to utilize the techniques disclosed in Masuda in combination with those seen in Amos in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have 

In regards to Claim 2, Amos does not disclose any details for his low-stage compressor (5), and thus, does not disclose a compression part being a rotary type and configured to compress the refrigerant, the compression part being a rotary compression part, a motor configured to drive driving the compression part, the motor being disposed above the compression part, and a container housing the compression part and the motor, and the oil discharge pipe being connected to the container below the motor and above the compression part.
However, Masuda (Fig. 1) specifically discloses such features in a two-stage compression circuit.  In particular, Masuda discloses the use of corresponding motor-driven roller compressors (2, 3), wherein the low-stage compressor includes a compression part (15) being a rotary type (Fig. 2) and configured to compress the refrigerant (paras. 47-60), the compression part being a rotary compression part (21); a motor (16) configured to drive driving the compression part (Fig. 2; para. 32), the motor being disposed above the compression part (Fig. 2), and a container (10) housing the compression part and the motor (Fig. 2), wherein an oil discharge pipe (6) is connected to the container below the motor and above the compression part (Figs. 1-2).  Masuda discloses that by arranging the oil discharge pipe (6) as such, excess oil is guided to the suction pipe 19b of the high stage compressor 3 through the low oil drain passage 6 (para. 38), and thus, it is possible to keep the oil level height inside the low stage side compressor 2 and the high stage side compressor 3 constant (para. 40).  Furthermore, it is apparent that 

In regards to Claims 3 & 7, Amos discloses that the pressure reducing element (4) is an intercooler (para. 8) configured to cool the refrigerant discharged by the low-stage compressor before the refrigerant is sucked into the high-stage compressor (Fig. 1; para. 8).
In regards to Claims 4 & 8, Amos discloses that the pressure reducing element (4) is a merging part (14, 18; Fig. 4) merging an intermediate injection passage (16; Fig. 4) into a portion (8) of the refrigerant pipes (Figs. 1 & 4; paras. 9-11), the injection passage (16) injecting the refrigerant of an intermediate pressure (i.e. intermediate pressure refrigerant from the low pressure compressor 5).
In regards to Claims 5 & 9, the pressure reducing element (4) is an intercooler configured to cool the refrigerant discharged by the low-stage compressor before the refrigerant is sucked into the high-stage compressor (para. 8; “intercooler”), wherein a merging part (14, 18) merges an intermediate injection passage (16) into a portion (8) of the refrigerant pipes (Fig. 1 & 4; paras. 9-11), and the injection passage (16) injecting the refrigerant of an intermediate pressure (i.e. intermediate pressure refrigerant from the low pressure compressor 5).

Claims 6, 10-13, Amos does not disclose that the refrigerant includes carbon dioxide as a main component, and the oil is insoluble in carbon dioxide.
However, Masuda clearly discloses that carbon dioxide gas is used as the compression medium (para. 20) and the oil is insoluble in carbon dioxide (para. 66).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize carbon dioxide and a corresponding non-soluble machine oil (as taught in Masuda), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 Furthermore, the claimed material would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC